DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species II (claims 1-10, 20) in the reply filed on 04/27/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/22.

Claim Objections
Claim 1 is objected to because of the following informalities:  :adjacent” should be “adjacent to” and “wherein each processing region” should be “wherein each processing region of the plurality of processing regions”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and 20 recite “..a transfer apparatus rotatable about a central axis..” is not clear. Is this a different central axis of the transfer apparatus itself or the central axis of the substrate supports? Appropriate correction is required.

Claim 20 defines :..wherein a processing region is defined..” is indefinite. Is it one of the plurality of processing regions or a separate one? Defining like “each processing region of the plurality of processing regions” is suggested.
Claims 2-10 are also rejected ted being dependent on rejected independent claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, 20 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 2007/0031236 A1) in view of Olgado et al (US 2015/0063957 A1).


Regarding claims 1, 20: Chen teaches in Fig. 2-4, para 90081]- [0082], [0088] about a substrate processing system 10 comprising: 
a factory interface 30; 
a load lock 27 coupled with the factory interface; 
a transfer chamber 23 coupled with the load lock, wherein the transfer chamber comprises a robot 25/26 configured to retrieve substrates from the load lock; and 
a chamber system 20 positioned adjacent and coupled with the transfer chamber, the chamber system comprising: 
a transfer region laterally accessible to the robot, wherein the transfer region comprises:
a plurality of substrate supports 60 (Fig. 3) disposed about the transfer region, each substrate support of the plurality of substrate supports vertically translatable along a central axis of the substrate support between a first position and a second position,
a transfer apparatus 25 rotatable about a central axis and configured to engage substrates 33 and transfer substrates among the plurality of substrate supports, and
a plurality of processing regions 44 vertically offset from the transfer region, each processing region of the plurality of processing regions axially aligned with an associated substrate support of the plurality of substrate supports, wherein each processing region is defined from below by an associated substrate support in the second position.

Chen does not explicitly talk about each substrate support of the plurality of substrate supports vertically translatable along a central axis of the substrate support between a first position and a second position and wherein each processing region is defined from below by an associated substrate support in the second position.


Olgado teaches in Fig. 2B, para [0057] – [0059] about each substrate support of the plurality of substrate supports vertically translatable along a central axis of the substrate support between a first position and a second position (a substrate assembly 210 including an actuator 218 configured to vertically move a shaft). 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Olgado’s teachings to Chen’s device to have each processing region is defined from below by an associated substrate support in the second position and thereby to move the substrate supports vertically move up and down as needed to exposed to heat source or any other purpose (Ogaldo, [0059]).


Regarding claim 2: Chen teaches in Fig. 3 para [0084] wherein the plurality of substrate supports within the transfer region of the chamber system comprises at least four substrate supports 60.

Regarding claim 3: Chen teaches in Fig. 1-3, teaches wherein each processing region 44 of the plurality of processing regions is fluidly coupled with the transfer region and fluidly isolated from above from each other processing region of the plurality of processing regions.

Regarding claim 4: Olgado teaches in Fig. 1 further comprising at least two additional chamber systems positioned adjacent and coupled with the transfer chamber.

Regarding claim 5: Chen does not explicitly talk about wherein each chamber system defines two accesses along a surface of a housing of the transfer region adjacent the transfer chamber, wherein a first access of the two accesses is aligned with a first substrate support of the plurality of substrate supports, and wherein a second access of the two accesses is aligned with a second substrate support of the plurality of substrate supports.

However Chen teaches in Fig. 2, para [0080] about the processing chamber (20) defines a transfer port (22) which allows the semiconductor work pieces to move into and out of the processing chamber.

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Regarding claim 6: Chen teaches in Fig. 2, para [0080] wherein the robot comprises two arms 26 configured to deliver or retrieve a first substrate from the first substrate support through the first access and simultaneously deliver or retrieve a second substrate from the second substrate support through the second access 22.

Regarding claim 7: Ogalda teaches in Fig. 1 further comprising at least three additional chamber systems positioned adjacent and coupled with the transfer chamber.

Regarding claim 8: As explained in claim 5, Chen teaches wherein each chamber system defines one access along a surface of a housing of the transfer region adjacent the transfer chamber, wherein the one access is aligned with a first substrate support of the plurality of substrate supports.

Regarding claim 9: As explained in claim 6, Chen teaches wherein the robot comprises one arm configured to deliver or retrieve a substrate from the first substrate support through the one access.

Regarding claim 10: Chen in view of Olgada does not explicitly talk about wherein the one arm of the robot extends through the one access of each chamber system at an angle other than perpendicular to the one access.

However Chen teaches in Fig. 1 the arm of the robot 132, 26 etc can bend any direction and would be cable of extends at an angle other than perpendicular to the one access 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897